Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1, 8, and 15 have been amended. Claims 1-20 are in pending status.
Response to Arguments
3.	Applicant’s arguments, see Page 8-9 of the Remarks, filed on 12/21/2020, with respect to the rejection(s) of claim(s) 1, 8, and 15 under Yasukawa (US PG Pub: 2017/0242426) in view of Wang(US PG Pub: 2018/0181112) have been fully considered and are persuasive.   However, upon further consideration, due to amendment to the claim a new art Zhang (NPL: A big data analytics architecture for cleaner manufacturing and maintenance processes of complex products, 2016) is combined to support the amended limitation.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa (US PG Pub: 2017/0242426) in view of Wang(US PG Pub: 2018/0181112), and further in view of Zhang (NPL: A big data analytics architecture for cleaner manufacturing and maintenance processes of complex products, 2016).
5.	Regarding claim 1, Yasukawa teaches an automated manufacturing defect detection system, comprising: processing circuitry configured to receive historical parts statistics 
receive vehicle sensor statistics corresponding to a failure of parts of post manufactured vehicles (e.g., In contrast, the information management server 2 of the fabricator is connected to vehicles 6 that are on the market via the communication network 7D. The information management server 2 of the fabricator then acquires, from the vehicles 6, information regarding malfunctions occurring in the vehicles 6 and information regarding operation conditions of the vehicles 6, and manages the quality of the vehicles 6 that are on the market in accordance with the acquired information) (Para. [0029]),
receive historical assembly line statistics corresponding to a failure of assembly of parts during the vehicle assembly (e.g., The information management server 2 of the fabricator acquires, from the information management servers 3A and 3B of the parts manufacturers A and B, information regarding supplied parts and information regarding malfunctions of the supplied parts. In addition, the information management server 2 of the fabricator acquires, from the information management server 5 for the assembly lines, parts information regarding parts constituting an assembled product, and information regarding a malfunction of the parts 
	Yasukawa does not specifically teach generate a profile for one or more parts used in the vehicle assembly,
	receive an analysis of each of the one or more parts of the assembled vehicle,
	determine whether any of the one or more analyzed parts deviate from the profile generated for that part,
	and in response to a determination that any of the one or more analyzed parts deviate from the profile generated for that part by greater than an expected quality threshold, automatically communicate an alert corresponding to the deviation.  
	Wang teaches generate a profile for one or more parts used in the vehicle assembly (e.g., FIGS. 7A, 7B, 7C, and 7D illustrate how the rules engine concept can be applied to particular example: an automotive door assembly process. FIG. 7A shows a rule to generate a door quality problem event if the value of the DoorQualitySensor is above zero. FIG. 7B shows a rule to generate a positioning control abnormality event if the value of the PositionLoopCounterSensor is above 5. In this case, the positionLoopCountsensor is a control variable, part of control Model. FIG. 7C shows a rule that links the door quality event and the position control abnormality event. A cause-by attribute is set in the door quality problem event if both events occur on the same door. FIG. 7D shows an example of how the in-cycle analytics component (e.g. a rule engine) triggers an event. The loop count soft-sensor for a set of doors is evaluated in the rule engine. The threshold (line 701) is learned from historical data using machine learning techniques. An engineer can use this learned threshold to trigger an event, if the value is above it. This is not 
	receive an analysis of each of the one or more parts of the assembled vehicle (e.g., FIGS. 7A, 7B, 7C, and 7D illustrate how the rules engine concept can be applied to particular example: an automotive door assembly process. FIG. 7A shows a rule to generate a door quality problem event if the value of the DoorQualitySensor is above zero. FIG. 7B shows a rule to generate a positioning control abnormality event if the value of the PositionLoopCounterSensor is above 5. In this case, the positionLoopCountsensor is a control variable, part of control Model. FIG. 7C shows a rule that links the door quality event and the position control abnormality event. A cause-by attribute is set in the door quality problem event if both events occur on the same door. FIG. 7D shows an example of how the in-cycle analytics component (e.g. a rule engine) triggers an event. The loop count soft-sensor for a set of doors is evaluated in the rule engine. The threshold (line 701) is learned from historical data using machine learning techniques. An engineer can use this learned threshold to trigger an event, if the value is above it. This is not possible with traditional PLCs, which have to use a predefined quantity or variable for using it as a threshold) (Para. [0061]),
	determine whether any of the one or more analyzed parts deviate from the profile generated for that part (e.g., FIGS. 7A, 7B, 7C, and 7D illustrate how the rules engine concept can be applied to particular example: an automotive door assembly process. FIG. 7A shows a rule to generate a door quality problem event if the value of the DoorQualitySensor is above zero. FIG. 7B shows a rule to generate a positioning control abnormality event if the value of the PositionLoopCounterSensor is above 5. In this case, the positionLoopCountsensor is a control 
	and in response to a determination that any of the one or more analyzed parts deviate from the profile generated for that part by greater than an expected quality threshold ])(e.g., FIGS. 7A, 7B, 7C, and 7D illustrate how the rules engine concept can be applied to particular example: an automotive door assembly process. FIG. 7A shows a rule to generate a door quality problem event if the value of the DoorQualitySensor is above zero. FIG. 7B shows a rule to generate a positioning control abnormality event if the value of the PositionLoopCounterSensor is above 5. In this case, the positionLoopCountsensor is a control variable, part of control Model. FIG. 7C shows a rule that links the door quality event and the position control abnormality event. A cause-by attribute is set in the door quality problem event if both events occur on the same door. FIG. 7D shows an example of how the in-cycle analytics component (e.g. a rule engine) triggers an event. The loop count soft-sensor for a set of doors is evaluated in the rule engine. The threshold (line 701) is learned from historical data using machine learning techniques. An engineer can use this learned threshold to trigger an event, if the value is above it. This is not possible with traditional PLCs, which have to use a predefined quantity or variable for using it as a threshold) (Para. [0061]), automatically communicate an alert corresponding to the deviation (e.g.,  FIG. 6A provides a high-level overview of the models. An event (e.g. a positioning error) occurs on an asset (e.g. skid barcode sensor), during a process (door assembly) and on a product (door). A control program can trigger an event (e.g. a control variable exceeding a threshold)) (Para. [0057]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Yasukawa and Wang before 
The combination of Yasukawa and Wang does not specifically teach generate a profile based on the historical parts statistics, vehicle sensor statistics, and historical assembly line statistics for one or more parts used in the vehicle assembly.
Zhang teaches generate a profile based on the historical parts statistics, vehicle sensor statistics, and historical assembly line statistics for one or more parts used in the vehicle assembly (e.g., The model of MMP big data mining consists of data layer, method layer, result layer and application layer, as shown in Fig. 3. Data layer is used to store the big data of MMP, such as product design data, bill of material (BOM) data, assembly data, logistics data, maintenance history and operation status data, etc. According to different application demands, these data are stored in different types of enterprise databases. Method layer mainly refers to data mining model, including decision tree, rough set theory, support vector machine (SVM ), random forest and Apriori, etc. These models are responsible for extracting suitable original data from data layer and discovering knowledge from them. Result layer is a set of data mining result and knowledge. According to different application demands, suitable data mining model and original data are selected to carry out the data mining. Finally, the knowledge set of various decision-makers, lifecycle stages and application indexes are achieved) ( The data mining model used different data including assembly data, product design and BOM data (interpreted as a historical parts data) and operation status data (interpreted as a sensor data). Based on the data mining knowledge set of various decision-makers, lifecycle stages and application indexes are achieved 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Yasukawa, Wang and Zhang before him/her, to modify the combined teachings of Yasukawa, Wang to include the profile generation teachings of Zhang with the motivation to in order to optimize production process and technological parameter, reduce resources consumption and improve service quality (Zhang: Section 6.2 Benefits, Page. 638).
6.	Regarding claim 2, the combination of Yasukawa, Wang, and Zhang teaches the system of claim 1, wherein Yasukawa further teaches the processing circuitry is further configured to receive historical parts data, calculate the historical parts statistics corresponding to the failure of parts used in the vehicle assembly based on the historical parts data, and store the historical parts statistics in a database (e.g., Note that parts information is information regarding, for example, parts or part units that constitute a product, parts manufacturing conditions (for example, materials used to manufacture the parts), companies that have manufactured the parts, manufacturing lines used for manufacture of the parts, manufacturing factories for the parts, facilities used to manufacture the parts, and workers who have manufactured the parts) (Para. [0028]).  
7.	Regarding claim 3, the combination of Yasukawa, Wang, and Zhang teaches the system of claim 1, wherein Yasukawa further teaches the processing circuitry is further configured to receive vehicle sensor data, calculate the vehicle sensor statistics corresponding to the failure of parts of post manufactured vehicles based on the vehicle sensor data, and store the vehicle sensor statistics in a database (e.g., In contrast, the information management server 2 of the fabricator is 
8.	Regarding claim 4, the combination of Yasukawa, Wang, and Zhang teaches the system of claim 1, wherein Yasukawa further teaches the processing circuitry is further configured to receive historical assembly line data, calculate the historical assembly line statistics corresponding to the failure of assembly of parts during the vehicle assembly, and store the historical assembly statistics in a database (e.g., The information management server 2 of the fabricator acquires, from the information management servers 3A and 3B of the parts manufacturers A and B, information regarding supplied parts and information regarding malfunctions of the supplied parts. In addition, the information management server 2 of the fabricator acquires, from the information management server 5 for the assembly lines, parts information regarding parts constituting an assembled product, and information regarding a malfunction of the parts constituting the products assembled in the assembly lines. The information management server 2 of the fabricator manages the acquired pieces of information as assembled-product manufacturing information) (Para. [0027]).  
9.	Regarding claim 5, the combination of Yasukawa, Wang, and Zhang teaches the system of claim 1, wherein Yasukawa further teaches the profile generated for each of the one or more parts defines the expected quality threshold for the respective part (e.g., As a result, in the case where the amount of change in the rate of occurrence of the malfunction on a time-series basis becomes greater than or equal to the threshold .alpha., and the amount of change in the activity 
 10.	Regarding claims 8-12, Claims 8-12 recites a method that implement the system of claims 1-5, with substantially the same limitations, respectively. Therefore the rejection applied to claims 1-5 also applies to claims 8-12.
11.	Regarding claims 15-19, Claims 15-19 recites a non-transitory computer-readable storage medium that implement the system of claims 1-5, with substantially the same limitations, respectively. Therefore the rejection applied to claims 1-5 also applies to claims 8-12.
12.	Claim 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa in view of Wang, further in view of Zhang, and further in view of Cookson (US PG Pub: 2010/0241380).
13.	Regarding claim 6, the combination of Yasukawa, Wang, and Zhang teaches the system of claim 1 but does not specifically teach wherein the deviation being greater than the expected quality threshold corresponds to a manufacturing defect.  
	Cookson teaches wherein the deviation being greater than the expected quality threshold corresponds to a manufacturing defect (e.g., It is inherent that there may be some instances where the root cause of the mutilation defect is unknown. Thus the root cause analysis circuit 38 may have a threshold value. The threshold value is a predetermined count of mutilation defects in any given area of the vehicle 14 over a predetermined time. The root cause analysis circuit 38 processes the database 28 and identifies which of the cells 20 does not contain a count value greater than the threshold value. The root cause analysis circuit 38 then identifies those cells 20 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having combined teachings of Yasukawa, Wang, Zhang and Cookson before him/her, to modify the combined teachings of Yasukawa, Wang, and Zhang to include the teachings of Cookson with the motivation to analyzing mutilation defects so as to improve quality control of a production line (Cookson: Para. [0001]).
14.	Regarding claim 13, as to claim 13, applicant is directed to the citation for claim 6 above. 
15.	Regarding claim 20, as to claim 20, applicant is directed to the citation for claim 6 above (Claim 20 required one or more of a manufacturing defect and improper assembly. Based on claim 6 rejection, “manufacturing defect” element satisfy the claim required element). 
16.	Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa in view of Wang, further in view of Zhang, and further in view of Larkins (US PG Pub: 2016/0363501).
17.	Regarding claim 7, the combination of Yasukawa, Wang, and Zhang teaches the system of claim 1 but does not specifically teach wherein the deviation being greater than the expected quality threshold corresponds to improper assembly.  
	  Larkins teaches wherein the deviation being greater than the expected quality threshold corresponds to improper assembly (e.g., The processor 18 is programmed to determine the threshold value by subtracting the empty seat measurement from the weighted measurement. The processor 18 is also programmed to determine a seat pressure offset value by subtracting the pre-seat pressure offset value within a selected range, the system 10 identifies seats 14 that are acceptable, i.e., are properly manufactured and assembled, and identifies seats 14 that are unacceptable, i.e., are improperly manufactured and/or assembled, otherwise known as "mis-builds." As set forth further below, since the seat pressure offset value is based on both a measurement of the pressure sensing assembly 12 before installation into the seat 14, i.e., the pre-installation pressure offset measurement, and measurements of the pressure sensing assembly 12 after installation into the seat 14, i.e., the threshold value, the system 10 accounts for variation in the pressure sensing assembly 12 itself as well as other components of the seat 14) (Para. [0011]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having combined teachings of Yasukawa, Wang, Zhang and Larkins before him/her, to modify the combined teachings of Yasukawa, Wang, and Zhang to include the teachings of Larkins with the motivation to reduce the likelihood of false identification of mis-built seats (Larkins: Para. [0004]).
18.	Regarding claim 14, as to claim 14, applicant is directed to the citation for claim 7 above. 
19.	Regarding claim 20, as to claim 20, applicant is directed to the citation for claim 7 above (Claim 20 required one or more of a manufacturing defect and improper assembly. Based on claim 7 rejection, “improper assembly” element satisfy the claim required element). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT E FENNEMA can be reached on (571)272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2118